 1

 2                                                                                FILED IN THE
                                                                              U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF WASHINGTON

 3
                                                                         Apr 03, 2019
 4                          UNITED STATES DISTRICT COURT                     SEAN F. MCAVOY, CLERK



                         EASTERN DISTRICT OF WASHINGTON
 5

 6    RICHARD EDWARD LASKER,
      JR., doing business as Inland                NO: 2:19-CV-76-RMP
 7    Agricultural Supply,
                                                   ORDER DENYING PLAINTIFF’S
 8                              Plaintiff,         MOTION FOR RECONSIDERATION

 9          v.

10    ALAIN CHARBONNEAU, doing
      business as Bio Agri Scienece Ltee;
11    and DOES 1-10,

12                              Defendants.

13

14         BEFORE THE COURT is a motion by Plaintiff Richard Lasker for the Court

15   to reconsider its determination that an ex parte temporary restraining order hearing is

16   not warranted at this point in this case. ECF No. 4.

17         Plaintiff filed his complaint, titled “Complaint and Request for Injunction,”

18   seeking damages for fraudulent misrepresentation, fraudulent omission, and breach of

19   contract on March 11, 2019. ECF No. 1. Plaintiff subsequently inquired with the

20   Court as to why a preliminary injunction hearing had not been scheduled. See ECF

21   No. 3. Given that Plaintiff had not yet served Defendant, the Court broadly


     ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION ~ 1
 1   interpreted the caption language in Plaintiff’s complaint requesting an injunction to

 2   be a request for a temporary restraining order under Fed. R. Civ. P. Rule 65(b).

 3         A Court may provide injunctive relief in the form of a temporary restraining

 4   order without notice to the adverse party or its attorney only if the party seeking

 5   injunctive relief supports the request with:

 6         (A)specific facts in an affidavit or a verified complaint [that] clearly
               show that immediate and irreparable injury, loss, or damage will
 7             result to the movant before the adverse party can be heard in
               opposition; and
 8         (B) the movant’s attorney certifies in writing any efforts made to give
               notice and the reasons why it should not be required.
 9
     Fed. R. Civ. P. 65(b)(1).
10
           The Court applied Rule 65(b) and determined that a TRO hearing was not
11
     appropriate without the elements laid out in sections (A) and (B) of the rule or proof
12
     of notice to Defendant. ECF No. 3. Plaintiff’s motion for reconsideration attempts to
13
     remedy this deficiency by providing more detail regarding the imminent risk of injury
14
     to Plaintiff and making an argument as to why the Court should not require proof of
15
     notice before deciding whether to issue a TRO. ECF No. 4. With respect to the issue
16
     of notice, Plaintiff argues:
17
           7.     Given that defendant never paid for the products, has no right to
18         sell these products, may well gain a legal advantage from the sales,
           there is evident proof that the defendant has fully admitted to owing for
19         these products and the defendant openly flaunts bankruptcy as a means
           to keep the unpaid products and escape court-ordered renumerations we
20         respectfully ask the Court to consider the facts and evidence below and
           reconsider the facts and schedule a hearing without proof of notice to
21         Defendant.


     ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION ~ 2
 1         8.     The very reason defendant needs not be noticed for the purpose
           of the temporary restraining order is that defendant’s seemingly [sic]
 2         co-conspirator, has stated that she will sell the products at her will. . . .
           Notice tells them to immediately activate their fraud and dispose of the
 3         products.

 4   ECF No. 4 at 3.

 5         A TRO is not a matter of right. Winter v. NRDC, Inc., 555 U.S. 7, 22 (2008).

 6   The decision whether to issue a TRO “rests in the sound discretion of the court.”

 7   Petroleum Exploration v. Public Serv. Comm’n, 304 U.S. 209, 218 (1938); see also

 8   Fed. R. Civ. P. 65(b) (“The court may issue a temporary restraining order . . . .”)

 9   (emphasis added). Courts must protect “not only the interests of the plaintiff, who

10   claims that he is faced with the possibility of irreparable injury, but also those of the

11   defendant who may be subject to restraint without notice or an opportunity to

12   respond.” Munt v. Minn. Dep’t of Corr., No. 16-cv-1206 (SRN/SER), 2016 U.S.

13   Dist. LEXIS 145769 at *4 (Oct. 20, 2016) (emphasis in original) (citing 11a Charles

14   Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 2951 (3d ed.

15   2016)). “Balancing these competing interests requires the court to consider whether

16   an ex parte motion is truly necessary in light of the facts of the case, or whether a

17   delay may be permitted in order to allow the defendant to participate.” Id.

18         Consequently, the issuance of a TRO is generally disfavored, consistent with

19   the fundamental tenet of the American judicial system that, absent exceptional

20   circumstances, court action is appropriate only after reasonable notice and an

21   opportunity to be heard has been granted to both sides of a dispute. Granny Goose


     ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION ~ 3
 1   Foods Inc. v. Bhd. of Teamsters, 415 U.S. 423, 438−39 (1974). Indeed, very few

 2   circumstances justify the issuance of an ex parte TRO. Reno Air Racing Assoc., Inc.

 3   v. McCord, 452 F.3d 1126, 1131 (9th Cir. 2006). For instance, an ex parte TRO may

 4   be justified where notice to the adverse party is impossible because the identity of the

 5   party is unknown at the time or the party cannot be located in time for a hearing.

 6   This case involves neither situation.

 7         Motions for reconsideration also are seldomly granted because they must

 8   demonstrate that newly discovered evidence supports a different outcome; that the

 9   Court committed clear error or the initial decision was manifestly unjust; or an

10   intervening change in controlling law has occurred. See Sch. Dist. No. 1J,

11   Multnomah Cnty., Or. V. AC & S, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993).

12         Plaintiff has not made a showing that the circumstances in this matter justify

13   proceeding without notice to the adverse party, and he has not shown that notice has

14   been accomplished. Plaintiff attached to his motion for reconsideration an unsigned

15   and undated affidavit of service indicating that a process server may have served

16   Defendant Alain Charbonneau in Quebec, Canada, on March 20, 2019. ECF No. 4-1

17   at 17−19. The Court refers Plaintiff to Federal Rule of Civil Procedure Rule 4,

18   generally, and section (l)(2) of that rule in particular, for the requirements for

19   effecting and proving service on an individual located outside of the United States.

20         In short, at this time, Plaintiff has not demonstrated that he served Defendant

21   with notice of this lawsuit and request for injunctive relief. Rather, Plaintiff argues


     ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION ~ 4
 1   for an injunction without any representation from Defendant, but fundamental due

 2   process and the rules do not allow for that result.

 3         The Court finds that there is no basis to proceed to the merits of Plaintiff’s

 4   request for a preliminary injunction on an ex parte basis because notice of service of

 5   process has not been completed yet. Until notice of service of process is completed,

 6   or Plaintiff establishes an allowable basis for proceeding ex parte, the Court will not

 7   consider Plaintiff’s arguments regarding whether “immediate and irreparable injury,

 8   loss, or damage will result to the movant before the adverse party can be heard in

 9   opposition[.]” Fed. R. Civ. P. 65(b)(1)(A).

10         Accordingly, IT IS HEREBY ORDERED:

11         1. Plaintiff’s Motion for Reconsideration, ECF No. 4, is DENIED.

12         2. After Plaintiff serves Defendant with the summons, complaint, and all other

13             filings in this action, and files proof of proper service with the Court,

14             Plaintiff may seek a hearing on a motion for preliminary injunction, which

15             the Court may hold telephonically or in person. If Defendant has not yet

16             appeared in this matter at the time that Plaintiff seeks a preliminary

17             injunction, the Court will notify Defendant of any hearing by mail.

18         IT IS SO ORDERED. The District Court Clerk is directed to enter this Order

19   and provide a copy to Plaintiff.

20         DATED April 3, 2019.                  s/ Rosanna Malouf Peterson
                                              ROSANNA MALOUF PETERSON
21                                               United States District Judge


     ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION ~ 5
